Paragraph numbered 3 on page 4 of the Opinion is amended to read as follows:
“The respondent insists that the petition was premature if the petitioner’s claim that he was denied the assistance of counsel is without merit, but the contention is pressed only if we find that no question as to such denial is presented.”
The first sentence of the last paragraph on page 6 is amended to read as follows:
“Finally, the sanction by Rule 53 of the Rules of Civil Procedure of references to masters do.es not aid in the decision of the question presented.”
Opinion reported as amended, ante, p. 342.